The plaintiff in error, hereinafter for convenience called the defendant, was convicted of selling one pint of whisky, and sentenced to pay a fine of $50 and be imprisoned in the county jail for 30 days, from which judgment and sentence the defendant has appealed.
Petition in error and case-made was filed in this court on August 30, 1929. Time has been extended for plaintiff in error to file brief in this case from time to time; the last extension given plaintiff in error to file brief expired on the 31st day of May, 1930. No further personal appearance has been made by the defendant, nor any further extension of time asked to file brief in support of his assignments of error.
Where no brief is filed and no personal appearance is made, the court presumes that the appeal is without merit or has been abandoned.
We have carefully examined the record, and find the information properly charged an offense; that the defendant was accorded a fair and impartial trial.
No fundamental or prejudicial errors appearing in the record, the judgment of the trial court is affirmed.
EDWARDS, P.J., and CHAPPELL, J., concur.